DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 4-14, there is no cited art that discloses an electronic device comprising a clock booster, a source voltage, a first controller capacitor, a first control signal, a second controller capacitor, a second control signal and a secondary booster connected and operative as recited for generating the output voltage as recited in claim 1, and further comprising:
“a first set of capacitors configured to store energy according to the first control signal and separate from the energy stored in the first controller capacitor, the first set of capacitors for providing the boosted intermediate voltage;” and
“a second set of capacitors configured to store energy according to the second control signal and separate from the energy stored in the second controller capacitor”.
There is no cited art that includes all of the above elements connected and operative as claimed further comprising the first and second sets of capacitors that store energy that is separate from the energy stored in the first and second controller capacitors according to the first and second control signals, respectively.  As can be seen the cited art fails to disclose such a second set of capacitors in addition to the first set.

“booster switches directly connected to the set of capacitors, wherein each of the booster switches include a control portion directly connected to the first controller capacitor for receiving the first control signal”.
There is no cited art that discloses the booster switches having the direct connections as claimed.
With respect to claims 15-19, the above claims are allowed for similar reasons as claim 1
With respect to claim 20, claim 20 essentially recites the method for operating/constructing the circuit as recited in claim 1.  Thus, claim 20 is allowed for essentially the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849